 


109 HR 3619 IH: American Heroes Act
U.S. House of Representatives
2005-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3619 
IN THE HOUSE OF REPRESENTATIVES 
 
July 29, 2005 
Mr. Kirk (for himself, Mr. Duncan, Mr. Ramstad, and Mr. Garrett of New Jersey) introduced the following bill; which was referred to the Committee on House Administration
 
A BILL 
To permit each State to provide a statue of an individual representing that State to be displayed in the Capitol Visitor Center, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the American Heroes Act. 
2.FindingsCongress finds the following: 
(1)Each State has chosen statues of 2 local heroes to exhibit in the Capitol. 
(2)Most of these heroes depict figures who lived during the early years of the Nation’s history. 
(3)The completion of the construction of the Capitol Visitor Center will increase the size of the public space inside the Capitol complex, making more space available in which statues of noteworthy Americans should be displayed. 
(4)On September 11, 2001, the passengers of United Airlines flight number 93 made a unique contribution which helped to protect the Capitol from attack.  
3.State hero designation 
(a)In generalEach State may provide 1 statue of an individual representing that State which shall be displayed in the Capitol Visitor Center. 
(b)Criteria for heroesThe statues displayed in the Capitol Visitor Center shall be depictions of individuals who participated in the life of the State they represent in ways that will inspire young Americans to embrace the ideals of the United States as reflected in the Constitution. 
(c)Selection of heroesNo statue shall be displayed in the Capitol Visitor Center unless the individual depicted in the statue was selected in the manner described in section 4. 
(d)American Hero Administrator 
(1)In generalThe Clerk of the House of Representatives and the Secretary of the Senate shall jointly assign to 1 of their employees the post of the American Hero Administrator, with such term as agreed upon by the Clerk and the Secretary. 
(2)Statue guidelinesThe American Hero Administrator shall prepare guidelines establishing the size, weight, and other necessary restrictions to be placed on the statues to be displayed in the Capitol Visitor Center under this Act. 
4.State American Hero Commissions 
(a)In generalIn order for a statue provided by a State to be placed in the Capitol Visitor Center under this Act, the State shall establish an American Hero Commission to select the individual to represent that State. 
(b)Duties of the commission 
(1)Selection of heroesEach American Hero Commission shall choose, by a majority vote, after considering any suggestions submitted under subsection (b), the individual whose statue will represent the State of that Commission. 
(2)Commission and delivery of statueEach American Hero Commission shall commission an artist to design and create the statue and shall arrange for the delivery of the statue to the Capitol Visitor Center. 
(3)Procurement of fundsEach American Hero Commission shall raise private or State funds to pay for the cost of commissioning the statue and delivering it to the Capitol Visitor Center. 
(c)Commissioners 
(1)AppointmentEach American Hero Commission shall be comprised of commissioners who are appointed by Members of Congress. 
(2)NumberEach Member of Congress shall appoint 1 commissioner to the American Hero Commission for that Member’s State so that the total number of commissioners shall be equal to the number of Senators plus the number of Members of the House of Representatives for the State. 
(3)QualificationsCommissioners shall be individuals who are respected in their communities and who are residents in good standing of the State represented by the appointing Member. 
(4)CompensationCommissioners shall serve on the American Hero Commission without compensation. 
(5)AdministrationThe commissioners of each American Hero Commission shall establish the rules, meeting schedules, and deadlines that they consider appropriate in carrying out their duties. 
(d)Consultation of essays 
(1)Request for essaysEach American Hero Commission shall ask that young people who are between the ages of 14 and 18 and who live in the State to write essays suggesting individuals to represent the State in a statue displayed in the Capitol Visitor Center under this Act and to submit the essays to the Commission. 
(2)ConsultationIn determining who will represent their State, the commissioners of each American Hero Commission shall consider any individuals suggested in the essays submitted under paragraph (1). 
5.Statue honoring the passengers of Flight 93 
(a)Procurement and installation of statueThe Architect of the Capitol shall procure and install a statue honoring the passengers of United Airlines flight number 93 who died on September 11, 2001 for their heroic role in protecting Washington, DC from attack. 
(b)Authorization of appropriationsThere is authorized to be appropriated such sums as may be necessary to carry out this section. 
 
